[markelcorporation2020esp001.jpg]
MARKEL CORPORATION 2020 EMPLOYEE STOCK PURCHASE PLAN EFFECTIVE May 18, 2020 1.
Purpose The purpose of the Plan is to provide Eligible Employees of Markel and
each of its Designated Subsidiaries with the opportunity to purchase Stock in
Markel, thereby encouraging employees to share in the economic growth and
success of the company through Stock ownership. The Plan is divided into two
components: a component that is intended to constitute an “employee stock
purchase plan” within the meaning of Section 423 of the Code (the “Qualified
Plan Component”) and a component that does not constitute an “employee stock
purchase plan” within the meaning of Section 423 of the Code (the “Non-Qualified
Plan Component”). Markel intends that any ambiguity in the Qualified Plan
Component or any Qualified Offering (as defined below) be resolved to effect its
intent that the Qualified Plan Component constitute an “employee stock purchase
plan” as so defined. The Plan supersedes and replaces the Markel Corporation
2016 Employee Stock Purchase and Bonus Plan (the “Prior Plan”). No further
shares of Common Stock will be purchased under the Prior Plan on or after the
effective date of this Plan. However, any Stock Bonus Awards, Special Stock
Bonus Awards and Company Incentive Payments under the Prior Plan that are
outstanding as of the effective date of the Plan with respect to shares
purchased or Loans borrowed under the Prior Plan prior to the effective date of
the Plan shall remain outstanding and payable in accordance with the terms and
conditions of the Prior Plan. In addition, all Loans under the Prior Plan
outstanding as of the effective date of the Plan shall remain outstanding and
repayable in accordance with the terms and conditions of the Prior Plan. After
settlement or repayment of all such outstanding awards and Loans, the Prior Plan
shall terminate. 2. Effective Date This Plan shall become effective on May 18,
2020, subject to approval by Markel’s shareholders. 3. Definitions 3.1 “Account”
shall mean the separate bookkeeping account which shall be established and
maintained by the Administrator for each Participant for each Offering Period to
record the Contributions made on his or her behalf to purchase Stock under the
Plan. 3.2 “Administrator” shall mean the Compensation Committee of the Board of
Directors of Markel or a duly-authorized delegate. 3.3 “Beneficiary” shall mean
the one or more persons designated by the Participant in accordance with the
procedures established by the Administrator who is entitled to receive amounts
contributed by the Participant and/or act on behalf of the Participant pursuant
to section 12. 3.4 “Board” shall mean the Board of Directors of Markel. 3.5
“Change in Control” shall mean an occurrence of any of the following events: (a)
an acquisition (other than directly from Markel) of any voting securities of
Markel (the “Voting Securities”) by any “person or group” (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) other than an employee benefit
plan of Markel, immediately after which such person or group has “Beneficial
Ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of more than
fifty percent (50%) of the combined voting power of Markel’s then outstanding
Voting Securities; or (b) the consummation of (i) a merger, consolidation or
reorganization involving Markel, unless (A) the shareholders of Markel
immediately before such merger, consolidation or reorganization own, directly or
indirectly immediately following such merger, consolidation or reorganization,
more than fifty percent (50%) of the combined voting power of the entity
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership
immediately before such merger, consolidation or reorganization, and (B) at
least a majority of the members of the Board of Directors of the Surviving
Corporation were directors of Markel immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization, or (ii) a
complete liquidation or dissolution of Markel. 1



--------------------------------------------------------------------------------



 
[markelcorporation2020esp002.jpg]
3.6 “Code” shall mean the Internal Revenue Code of 1986, as amended. 3.7
Contributions” shall mean the payroll deductions or, for Non-Qualified Offerings
only, and only to the extent provided for in the Non- Qualified Offering by the
Administrator, lump-sum payments or other contributions that a Participant
contributes to fund the exercise of an Option pursuant to the Offering.
Contributions made in currencies other than U.S. Dollars will be converted into
U.S. Dollars at the then existing exchange rate as determined by the
Administrator. 3.8 “Designated Subsidiary” shall mean a Subsidiary that the
Administrator has designated as eligible to participate in the Plan. Unless
otherwise provided by the Administrator, Markel Services, Inc. shall be on the
only Designated Subsidiary with respect to any Qualified Offering. The
Administrator shall designate from time to time which Subsidiaries will be
eligible to participate in the Plan with respect to any Non-Qualified Offering.
3.9 “Director” shall mean a non-employee member of the Board. 3.10 “Eligible
Employee” shall mean each regular full-time and part-time employee of Markel or
a Designated Subsidiary, excluding any individual who is classified as an
independent contractor in Markel’s or a Designated Subsidiary’s regular payroll
system. With respect to any Qualified Offering, Eligible Employee shall exclude
any employee who would own (immediately after the grant of an Option under the
Plan) stock possessing 5% or more of the total combined voting power or value of
all classes of stock of Markel or any of its Subsidiaries based on the rules set
forth in section 423(b)(3) and section 424 of the Code. In addition, with
respect to any Qualified Offering, Options will be granted to all Eligible
Employees of any corporation whose employees are granted any of such Options by
reason of their employment by that corporation, provided that the Administrator
may, prior to an Enrollment Period for a Qualified Offering under the Plan and
in an identical manner to all employees of every corporation whose employees are
granted Options under the Qualified Offering, determine that the Eligible
Employees with respect to such Qualified Offering will not include - (a) an
employee who has been employed less than 2 years (within the meaning of the Code
section 423(b)(4)(A)) (or such lesser period of time as may be determined by the
Administrator); (b) an employee who customarily is employed (within the meaning
of Code section 423(b)(4)(B)) 20 hours or less per week (or such lesser period
of time as may be determined by the Administrator); (c) an employee who
customarily is employed (within the meaning of Code section 423(b)(4)(C)) for
not more than 5 months in any calendar year (or such lesser period of time as
may be determined by the Administrator); (d) an employee who is a
highly-compensated employee within the meaning of Code section 414(q) with
compensation above a certain level, and/or is an officer or subject to
disclosure requirements of section 16(a) of the Exchange Act, or some other
sub-category of highly compensated employees above a designated grade level, and
(e) an employee who is a citizen or resident of a foreign jurisdiction if the
grant of an Option under the Plan or Offering to such person is prohibited under
the laws of such foreign jurisdiction or if compliance with the laws would cause
the Plan or Offering to violate the requirements of Code section 432. With
respect to any Non-Qualified Offering, the Administrator may establish
eligibility conditions pursuant to which certain employees of Markel or any
Designated Subsidiary may be excluded from participation in such Non-Qualified
Offering. 3.11 “Enrollment Period” shall mean, with respect to any Qualified
Offering, the period preceding the start of a Qualified Offering during which
Eligible Employees may elect to participate in the Plan for such Qualified
Offering. The Administrator shall establish the timing and duration of each
Enrollment Period for each Qualified Offering. The Administrator may establish
procedures for enrolling Eligible Employees or Directors in Non-Qualified
Offering Periods in its discretion. 3.12 “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended. 3.13 “Fair Market Value” as of any
date shall mean the closing sales price for a share of Stock as reported on the
New York Stock Exchange on such date; provided, if any given day for which the
Fair Market Value of a share of Stock is to be determined is not a business day,
the Fair Market Value shall be deemed to be the closing sales price for a share
of Stock on the most recent business day before such day. 2



--------------------------------------------------------------------------------



 
[markelcorporation2020esp003.jpg]
3.14 “Markel” shall mean Markel Corporation, a Virginia corporation 3.15
“Offering” shall mean an offer under the Plan to purchase shares of Stock on a
Purchase Date. An Offering may be an Offering under the Qualified Plan Component
(a “Qualified Offering”) or under the Non-Qualified Plan Component (a
“Non-Qualified Offering”). 3.16 “Offering Period” shall mean a period
established by the Administrator during which Contributions shall be made
pursuant to an Offering under the Plan. Unless otherwise established by the
Administrator prior to the beginning of a Qualified Offering, all Offering
Periods for Qualified Offerings (“Qualified Offering Periods”) shall be
approximately the length of a calendar quarter, and shall begin on the first
business day of a calendar quarter and shall end on the last business day of the
same calendar quarter. The first Qualified Offering Period shall begin on July
1, 2020 and end on September 30, 2020. Unless otherwise established by the
Administrator prior to the beginning of a Non-Qualified Offering, all Offering
Periods for Non- Qualified Offerings (“Non-Qualified Offering Periods”) shall be
approximately the length of a month, and shall begin on the first business day
on or after the sixteenth (16th) day of a calendar month and shall end on the
last business day on or before the fifteenth (15th) day of the following
calendar month; provided that the first Non-Qualified Offering Period shall
begin on July 1, 2020 and end on July 15, 2020. In no event shall any Offering
Period exceed twenty seven (27) months. 3.17 “Option” shall mean a Participant’s
right to purchase shares of Stock in an Offering under the Plan, in accordance
with and subject to the terms of such Offering. 3.18 “Participant” shall mean,
for each Offering, an Eligible Employee or Director who has satisfied the
requirements set forth in section 7 to participate in such Offering. A
Participant who is an Eligible Employee is referred to as an “Employee
Participant” and a Participant who is a Director is referred to as a “Director
Participant.” 3.19 “Participating Employer” shall mean, for each Employee
Participant as of any date, Markel or a Designated Subsidiary, whichever employs
the Employee Participant as of such date. 3.20 “Payroll Deduction Authorization”
shall mean the participation election and payroll deduction authorization form
which an Eligible Employee shall be required to properly complete and timely
file with the Administrator to participate in the Plan for the related Offering
Period. The Administrator shall establish rules and procedures relating to how
Eligible Employees may submit Payroll Deduction Authorizations (which may
include online or electronic enrollment) and the times during which Payroll
Deduction Authorizations must be submitted. 3.21 “Plan” shall mean this Markel
Corporation 2020 Employee Stock Purchase Plan as set forth herein and as
hereafter amended from time to time. 3.22 “Purchase Date” shall mean, for each
Offering Period, the last day of such Offering Period. 3.23 “Purchase Price”
shall mean the price at which shares of Stock shall be purchased in an Offering.
For any Qualified Offering, the Purchase Price shall equal the lower of (a)
eighty-five percent (85%) of the Fair Market Value of a share of Stock on the
first day of the Offering Period or (b) eighty- five percent (85%) of the Fair
Market Value of a share of Stock on the Purchase Date, or such higher
percentage(s) as may be determined by the Administrator for such Offering. For
any Non-Qualified Offering, the Purchase Price shall equal 90% of the Fair
Market Value of a share of Stock on the Purchase Date, or such higher percentage
as may be determined by the Administrator for such Offering. 3.24 “Stock” shall
mean the Common Stock of Markel, no par value. 3.25 “Subsidiary” shall mean, for
purposes of the Qualified Plan Component, a subsidiary corporation of Markel as
defined under Code section 424(f), and for purposes of the Non-Qualified Plan
Component, any subsidiary of Markel as determined by the Administrator. 3



--------------------------------------------------------------------------------



 
[markelcorporation2020esp004.jpg]
4. Offerings (a) Offerings to purchase shares of Stock shall be made to Eligible
Employees and Directors in accordance with the Plan from time to time at the
discretion of the Administrator. The Administrator will determine the terms of
each Offering, which will be set forth in writing (or electronic form), provided
that all employees granted Options under a Qualified Offering shall have the
same rights and privileges in accordance with the requirements of section
423(b)(5) of the Code. In any Qualified Offering, Options can be granted only to
Eligible Employees and only to purchase Stock. (b) Directors are only eligible
to participate in the Non-Qualified Plan Component and, unless otherwise
provided by the Administrator, shall only be eligible to participate in the
Non-Qualified Offerings during which they are otherwise scheduled to receive a
payment of cash fees for their services on the Board. For any Non-Qualified
Offering for which they are eligible, Directors may elect to contribute all or a
portion of such fees that they would otherwise receive during such Offering
Period toward the purchase of Stock on the Purchase Date for such Offering
Period, in accordance with the terms and conditions that otherwise apply to such
Offering. The Administrator shall establish the terms for the Directors’
participation in any Non-Qualified Offerings for which they may be eligible,
provided that the maximum amount that a Directory may contribute on an aggregate
basis for all Non-Qualified Offerings during any calendar year shall not exceed
the total amount of the Director’s cash fees for services on the Board for such
year. 5. Shares Available Under the Plan Subject to adjustment as provided in
section 14, a maximum of 125,000 shares of Stock shall be reserved for purchase
upon the exercise of Options granted under the Qualified Plan Component, and an
additional maximum of 125,000 shares of Stock shall be reserved for purchase
upon the exercise of Options granted under the Non-Qualified Plan Component (for
a total combined share reserve of 250,000). Shares reserved for issuance under
the Qualified Plan Component may not be issued under the Non-Qualified Plan
Component, and vice versa. Any shares of Stock which are subject to Options
granted as of the first day of an Offering Period but which are not purchased on
the related Purchase Date shall again become available under the applicable Plan
component from which the Options were granted. Shares purchased under the Plan
will be, at Markel’s discretion, either newly issued shares, shares already
owned by Markel (treasury stock), or shares purchased for Participants in the
open market, or any combination of the foregoing. 6. Administration The
Administrator shall be responsible for the administration of the Plan and shall
have the power in connection with such administration to interpret the Plan, to
establish rules and procedures it deems appropriate to administer the Plan, and
to take such other action in connection with such administration as it deems
necessary or equitable under the circumstances. The Administrator also shall
have the power to delegate the duty to perform such administrative functions as
the Administrator deems appropriate under the circumstances and any action taken
in accordance with such delegation shall be considered the action of the
Administrator. Any person or management committee to whom the duty to perform an
administrative function is delegated shall act on behalf of and shall be
responsible to the Administrator for such function. Any action or inaction by or
on behalf of the Administrator under the Plan shall be final and binding on each
Eligible Employee, Director, Participant and on each other person who makes a
claim under the Plan based on the rights, if any, of any such Eligible Employee,
Director or Participant under the Plan. 7. Participation (a) An Eligible
Employee who is eligible to participate in the Qualified Plan Component may
become a Participant in the Plan by submitting a properly completed Payroll
Deduction Authorization to the Administrator on or before the last day of the
Enrollment Period for a Qualified Offering. An Eligible Employee who is eligible
to participate in the Qualified Plan Component may not submit a separate Payroll
Deduction Authorization for a Non- Qualified Offering unless otherwise provided
by the Administrator. An Eligible Employee who is eligible to participate in the
Non-Qualified Plan Component (but not the Qualified Plan Component) may become a
Participant in the Plan by submitting a properly completed Payroll Deduction
Authorization to the Administrator in accordance with the procedures established
by the Administrator for a Non-Qualified Offering. Unless otherwise provided by
the Administrator, only employees who are Eligible Employees on the first day of
an Enrollment Period, and whose employment as an Eligible Employee continues
until the start of the related Qualified Offering, may participate in the
Qualified Offering. Employment as an Eligible Employee shall not be treated as
interrupted by a transfer directly between Markel and any Designated Subsidiary
which is participating in the Qualified Offering or between one 4



--------------------------------------------------------------------------------



 
[markelcorporation2020esp005.jpg]
Designated Subsidiary participating in the Offering and another Designated
Subsidiary participating in the same Qualified Offering. (b) In addition, an
Eligible Employee who is eligible to participate in the Non-Qualified Plan
Component (regardless of whether he or she is also eligible to participate in
the Qualified Plan Component) may become a Participant in the Plan by making a
lump-sum cash Contribution prior to the Purchase Date for a Non-Qualified
Offering in accordance with procedures established by the Administrator. (c) A
Payroll Deduction Authorization shall require an Eligible Employee to provide
such information and to take such action as the Administrator in its discretion
deems necessary or helpful to the orderly administration of the Plan, including
specifying (in accordance with section 8) his or her Contributions to purchase
shares of Stock pursuant to the Offering. Unless an Employee Participant files a
new Payroll Deduction Authorization during a subsequent Enrollment Period, stops
his or her Contributions (or otherwise modifies a Payroll Deduction
Authorization) in accordance with section 8(c), or terminates employment or
otherwise ceases to be an Eligible Employee pursuant to section 12, he or she
will remain a Participant and his or her Payroll Deduction Authorization will
continue in effect at the same Contribution rate for future Offering Periods
under the Plan as long as the Plan remains in effect. The Administrator may
establish procedures (applied on a uniform and nondiscriminatory basis) for
enrolling newly hired Eligible Employees or employees who otherwise become
Eligible Employee during an Enrollment Period (before the start of the related
Offering Period). Otherwise, an Eligible Employee who is hired or who otherwise
becomes eligible after the start of an Enrollment Period for an Offering must
wait until the Enrollment Period for the next Offering to enroll. (d) With
respect to Directors, the Administrator shall determine the Enrollment Periods,
the form pursuant to which Directors may authorize Contributions of their cash
fees for service on the Board for the applicable Non-Qualified Offering Period,
and all other terms of the Directors’ participation in any Non-Qualified
Offering, including whether such authorizations automatically continue for
subsequent Non-Qualified Offerings for which the Director may be eligible or
whether Directors must submit new authorization forms for each subsequent
period. 8. Contributions (a) Contribution Types. Contributions for a Qualified
Offering may be made by payroll deduction only. Contributions for a
Non-Qualified Offering by Employee Participants may be made either by payroll
deduction or in lump sum payments by cash, check, or wire transfer prior to a
Purchase Date, in accordance with procedures established by the Administrator.
Contributions for a Non-Qualified Offering by Director Participants may be made
in accordance with procedures established by the Administrator in accordance
with Section 4(b). In addition, the Administrator may establish procedures in
accordance with Code section 423(b)(5) pursuant to which any payroll deduction
Contributions elected by an Employee Participant for a Qualified Offering that
would otherwise exceed the Statutory Limitation set forth in Section 9(c) below
or any other limitation under the Qualified Plan Component for such Qualified
Offering will be contributed instead to the Participant’s Account under the
Non-Qualified Plan Component and used to purchase shares of Stock on the
Purchase Date for the next Non-Qualified Offering Period ending after the end of
the Qualified Offering Period during which such excess Contributions are
contributed, and thereafter the Participant’s Payroll Deduction Authorization
(unless modified in accordance with Section 8(c) below, or unless the
Participant terminates employment or otherwise ceases to be an Eligible Employee
in accordance with Section 12) will remain in effect for future Non-Qualified
Offerings during the same calendar year, subject to and in accordance with the
terms of each Non-Qualified Offering (a “Spill-Over Feature”). In no event shall
Markel or any Designated Subsidiary make any matching contribution with respect
to Participant Contributions under the Plan. (b) Payroll Deduction
Authorizations. Each Payroll Deduction Authorization made under section 7 shall
specify the Employee Participant’s Contributions for the Offering, which shall
be a percentage of compensation (unless the Administrator determines that
Contributions may be designated as a specific dollar amount) which he or she
authorizes his or her Participating Employer to deduct from his or her
compensation each pay period (as such pay period is determined in accordance
with his or her Participating Employer’s standard payroll policies and
practices) during the Offering Period for which such Payroll Deduction
Authorization is in effect. For each Offering, the Administrator shall establish
the definition of eligible “compensation” from which an Employee Participant’s
payroll deduction Contributions will be taken, which for any Qualified Offering
will be applicable to all Employee Participants in the Offering on an identical
basis. The Administrator shall determine the elements of pay to be included in
compensation for purposes of a Qualified Offering in compliance with Code
section 423 and may change the definition on a prospective basis (provided it
shall apply to all Employee Participants on an identical basis). For Director
Participants, the Administrator shall determine the form for making Contribution
and other terms of each Director Participant’s participation in any
Non-Qualified Offering for which the Director Participant is eligible in
accordance with Section 4(b). In 5



--------------------------------------------------------------------------------



 
[markelcorporation2020esp006.jpg]
addition, for any Offering, the Administrator may establish uniform rules
regarding (i) required minimum Contribution levels and (ii) limitations on the
dollar amounts (or percentages of compensation) that may be contributed,
provided that all such limitations shall satisfy the requirements of section
423(b) (5) with respect to any Qualified Offering. (c) Modifications. An
Employee Participant shall have the right to amend his or her Payroll Deduction
Authorization after the end of an Enrollment Period to stop the Contributions
which he or she previously had authorized for an Offering Period. Any such
adjustment to an Employee Participant’s Contributions shall be effective as soon
as administratively practicable after the Administrator receives the amended
Payroll Deduction Authorization. The Employee Participant will be given the
choice to receive a cash distribution of his or her accumulated Contributions
for such Offering Period (without interest and at the prevailing currency
exchange rate of conversion for Contributions made in currencies other than U.S.
dollars) or to purchase shares of Stock at the end of the Offering Period with
the accumulated Contributions through the date of such adjustment. No payroll
deduction Contributions will be taken for future Offering Periods unless the
Employee Participant submits a new Payroll Deduction Authorization during a
subsequent Enrollment Period in accordance with section 7. Unless otherwise
provided for by the Administrator with respect to an Offering, an Employee
Participant shall not otherwise have the right to increase, decrease or reduce
the payroll deduction Contributions which he or she previously had authorized
for an Offering Period after the end of the Enrollment Period for such Offering
Period. The Administrator may establish procedures and deadlines by which
Employee Participants must make such amendments to a Payroll Deduction
Authorization. The ability of Director Participants to modify Contributions for
a Non-Qualified Offering after the Contribution has been authorized shall be
determined in accordance with procedures established by the Administrator.
Unless otherwise provided by the Administrator, an Eligible Employee or Director
may not modify or rescind a lump-sum Contribution election after it has been
submitted. (d) Account Credits, General Assets and Taxes. All payroll deduction
Contributions made for an Employee Participant shall be credited to his or her
Account as of the payday as of which the deduction is made. All other
Contributions shall be credited to a Participant’s Account in accordance with
procedures established by the Administrator. All Contributions shall be held by
Markel, by Markel’s agent or by one, or more than one, Designated Subsidiary (as
determined by the Administrator) as part of the general assets of Markel or any
such Designated Subsidiary, and each Participant’s right to the Contributions
credited to his or her Account shall be those of a general and unsecured
creditor. No interest or earnings shall be credited to a Participant’s Account.
All payroll deduction Contributions shall be taken on an after-tax basis. Unless
otherwise provided by the Administrator, statements of purchase activity within
a Participant’s Account (other than year-end Account statements, which will be
mailed to Participants unless a Participant has consented to electronic
delivery) will be made available to the Participant online or, if requested by a
Participant, mailed to the Participant at the Participant’s address on file with
the Plan. 9. Granting of Option (a) General Rule. Subject to the remaining
provisions of this section 9, each person who is a Participant for an Offering
Period automatically shall be deemed to have been granted an Option to purchase
the number of whole and fractional shares of Stock as may be purchased with the
Contributions credited to the Participant’s Account during the applicable
Offering Period. Notwithstanding the foregoing, the maximum number of shares of
Stock that may be purchased by any Participant during any Qualified Offering
shall not exceed fifty (50) shares, subject to adjustment under section 14 of
the Plan, or such other maximum number of shares as the Administrator may
establish for a particular Qualified Offering. Fractional shares may be
purchased and will be combined with subsequent purchases of Stock to make whole
shares where possible. Subject to the Spill-Over Feature procedures described in
Section 8(a) above, any Contributions accumulated in a Participant’s Account
which, for any reason, are not used to purchase shares of Stock will be returned
to the Participant in cash (without interest and at the currency exchange rate
of conversion for Contributions made in currencies other than U.S. dollars
determined by the Administrator) and shall not be carried over to the next
Offering. (b) Option Terms. Each such Option shall be exercisable only in
accordance with the terms of the Plan and the applicable Offering pursuant to
which the Option has been granted. (c) Statutory Limitation. No Option granted
under the Qualified Plan Component to any Eligible Employee shall permit his or
her rights to purchase shares of Stock under the Qualified Plan Component or
under any other “employee stock purchase plan” (within the meaning of section
423 of the Code) of Markel or any of its Subsidiaries (within the meaning of
section 424(f) of the Code) to accrue (within the meaning of section 423(b)(8)
of the Code) at a rate which exceeds $25,000 of the Fair Market Value of such
Stock for any calendar year (the “Statutory Limitation”). Such Fair Market Value
shall be determined as of the first day of the Offering Period for which the
Option is granted. 6



--------------------------------------------------------------------------------



 
[markelcorporation2020esp007.jpg]
(d) Insufficient Available Shares. If the number of shares of Stock available
for purchase for any Offering Period is insufficient to cover the number of
shares which Participants have elected to purchase, then each Participant’s
Option to purchase shares of Stock for such Offering Period shall be reduced to
the number of shares of Stock which the Administrator shall determine by
multiplying the number of shares of Stock available for Options for such
Offering Period by a fraction, the numerator of which shall be the number of
shares of Stock for which such Participant would have been granted an Option
under section 9(a) if sufficient shares were available and the denominator of
which shall be the total number of shares of Stock for which Options would have
been granted to all Participants under section 9(a) if sufficient shares were
available. 10. Exercise of Option Unless an Employee Participant files an
amended Payroll Deduction Authorization to stop Contributions and chooses a cash
distribution under section 8(c), or terminates employment or otherwise ceases to
be an Eligible Employee pursuant to section 12, or unless a Director Participant
ceases to be a member of the Board pursuant to Section 12, in each case on or
before the Purchase Date for an Offering Period for which he or she has made
Contributions, his or her Option shall be exercised automatically on such
Purchase Date for the purchase of as many whole and fractional shares of Stock
as the balance credited to his or her Account as of that date will purchase at
the Purchase Price for such shares of Stock. Unless otherwise provided by the
Administrator for a particular Offering, (i) the minimum amount of Contributions
an Employee Participant can make in the form of payroll-deduction Contributions
for any payroll period shall be fifty U.S. Dollars ($50) and the minimum amount
of Contributions a Participant can make in the form of a lump-sum payment shall
be one thousand U.S. Dollars ($1,000) (or, in either case, the equivalent amount
in any foreign currency, converted into U.S. Dollars at the currency exchange
rate as determined by the Administrator), and any Contributions below such
amount shall be distributed to the Participant in cash (without interest and at
the currency exchange rate of conversion for Contributions made in currencies
other than U.S. dollars determined by the Administrator) as soon as
administratively practicable following the end of such Offering Period); and
(ii) the maximum amount of Contributions an Employee Participant can make in the
form of payroll-deduction Contributions for any payroll period shall be
twenty-five thousand U.S. Dollars ($25,000) and the maximum amount of
Contributions a Participant can make in the form of a lump sum payment shall be
one hundred and fifty thousand U.S. Dollars ($150,000) (or, in either case, the
equivalent amount in any foreign currency, converted into U.S. Dollars at the
currency exchange rate as determined by the Administrator), and subject for
Director Participants to the limit set forth in Section 4(b) above, and any
excess above such amounts as of the Purchase Date for such Offering shall be
distributed to the Participant in cash (without interest and at the currency
exchange rate of conversion for Contributions made in currencies other than U.S.
dollars determined by the Administrator) as soon as administratively practicable
after the end of the Offering Period. The Administrator may establish additional
limits (in accordance with Section 423(b)(5) for any Qualified Offering) on the
amount that any Participant may contribute during any Offering Period. 11.
Delivery of Shares; Holding Period. Whole and fractional shares of Stock
purchased upon the exercise of an Option under the Plan may be registered in
book entry form or represented in certificate form and shall be held for the
Participant in an investment account maintained by the Plan’s third-party
custodian. The shares of Stock in a Participant’s investment account shall be
registered in the Participant’s name. No Participant (or any person who makes a
claim through a Participant) shall have any interest in any shares of Stock
subject to an Option until such Option has been exercised and the related shares
of Stock have been registered in the Participant’s investment account. The
Administrator may impose restrictions on the sale or transfer of shares held in
a Participant’s investment account, in accordance with Code section 423 with
respect to any shares of Stock purchased under the Qualified Plan Component.
Unless otherwise provided by the Administrator, (i) any shares of Stock
purchased upon exercise of an Option under the Qualified Plan Component (w) may
not be sold or disposed of by a Participant prior to the first anniversary of
the Option exercise date, and (x) may not be transferred out of the
Participant’s investment account prior to the second anniversary of the Option
grant date (the “Qualified Plan Holding Period”); and (ii) any shares of Stock
purchased upon exercise of an Option under the Non-Qualified Plan Component (y)
may not be sold or disposed of by a Participant prior to the first anniversary
of the Option exercise date, and (z) may not be transferred out of the
Participant’s investment account prior to the first anniversary of the Option
exercise date (the “Non-Qualified Plan Holding Period” and, together with the
Qualified Plan Holding Period, the “Holding Period”). After the Holding Period
expires with respect to any shares of Stock held in a Participant’s investment
account, such shares may be transferred to the Participant or to a brokerage
account designated by the Participant upon the Participant’s request and as
directed by the Participant. The Administrator may establish additional
procedures for or restrictions on the sale or transfer of fractional shares of
Stock. Any fees associated with the sale or transfer of any shares shall be
borne by the Participant. 7



--------------------------------------------------------------------------------



 
[markelcorporation2020esp008.jpg]
12. Termination of Employment or Other Service; Death If an Employee
Participant’s employment with Markel or with a Designated Subsidiary or if a
Director Participant’s service on the Board terminates before the Purchase Date
for an Offering Period for any reason whatsoever (including death but in such
case only if the Administrator has timely notice of such death), then his or her
Account shall be distributed to the Participant in cash (without interest and at
the currency exchange rate of conversion for Contributions made in currencies
other than U.S. dollars determined by the Administrator) as soon as
administratively practicable after the date his or her employment or Board
service terminates. If an Employee Participant otherwise ceases to be an
Eligible Employee with respect to an Offering on or before the Purchase Date
with respect to such Offering, the Employee Participant’s aggregate
Contributions for such Offering shall be distributed to the Employee Participant
in cash (without interest and at the currency exchange rate of conversion for
Contributions made in currencies other than U.S. dollars determined by the
Administrator) as soon as administratively practicable after the date he or she
ceases to be eligible. Payment shall occur as soon as administratively
practicable (and in any event by no later than the March 15th following the end
of the applicable Offering Period) and shall be made to the Participant or (in
the case of the Participant’s death) to the Beneficiary or estate if no
Beneficiary is selected. However, if an Employee Participant is transferred
directly between Markel and a Designated Subsidiary participating in an Offering
or between one Designated Subsidiary participating in an Offering and another
Designated Subsidiary participating in the same Offering, his or her employment
shall not be treated as having terminated merely because of such transfer. In
the case of a leave of absence, the Administrator shall have the authority to
determine if and when an Employee Participant’s employment has terminated in its
sole discretion. 13. Transferability Neither the balance credited to a
Participant’s Account nor any rights to the exercise of an Option or to receive
shares of Stock under the Plan may be assigned, encumbered, alienated,
transferred, pledged, or otherwise disposed of in any way by a Participant
during his or her lifetime or by any other person during his or her lifetime,
and any attempt to do so shall be without effect; provided, however, that the
Administrator in its absolute discretion may treat any such action as an
election by an Employee Participant to cease future Contributions and withdraw
the balance credited to his or her Account in accordance with section 8(c). 14.
Adjustment The number of shares of Stock covered by outstanding Options granted
pursuant to the Plan, the related Purchase Price, the number of shares of Stock
available under each component of the Plan, the maximum limitation on shares
purchasable during an Offering Period, and any other similar terms shall be
adjusted by the Board in an equitable manner to reflect any Stock split, Stock
dividend or other similar change in the capitalization of Markel without the
receipt of consideration by Markel. An adjustment made under this section 14 by
the Board shall be conclusive and binding on all affected persons. 15. Amendment
or Termination This Plan may be amended by the Board from time to time to the
extent that the Board deems necessary or appropriate, and any such amendment
shall be subject to the approval of Markel’s shareholders to the extent such
approval is required under section 423 of the Code, other applicable law or
stock exchange listing requirements. The Board also may terminate the Plan or
any Offering made under the Plan at any time. 16. Change in Control In the event
of a Change in Control, (i) any surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company) may assume or
continue outstanding Options or may substitute similar options for outstanding
Options (with respect to Options granted under the Qualified Plan Component, in
accordance with Code section 424), or (ii) otherwise, all outstanding Options
under the Plan shall automatically be exercised immediately prior to the
consummation of such Change in Control by causing all amounts credited to each
Participant’s Account to be applied to purchase as many shares of Stock pursuant
to the Participant’s Option as possible at the Purchase Price, subject to the
limitations set forth in the Plan. The Administrator shall use its best efforts
to provide at least ten (10) days’ prior written notice of the occurrence of a
Change in Control and Participants shall, following the receipt of such notice,
have the right to terminate their Contributions and receive a cash distribution
of their Accounts prior to the effective date of such Change in Control. 8



--------------------------------------------------------------------------------



 
[markelcorporation2020esp009.jpg]
17. Acquisitions and Dispositions The Administrator may, in its sole and
absolute discretion, create special Offering Periods for individuals who become
Eligible Employees solely in connection with the acquisition of a controlling
interest in another company or business by a stock acquisition, merger,
reorganization or purchase of assets and, notwithstanding anything in the Plan
to the contrary, may provide for special Purchase Dates for Employee
Participants who will cease to be Eligible Employees solely in connection with
the disposition of all or a portion of any Designated Subsidiary or a portion of
Markel, which Offering Periods and Purchase Dates granted pursuant thereto
shall, notwithstanding anything stated herein, be subject to such terms and
conditions as the Administrator considers appropriate under the circumstances.
18. Indemnity Markel shall, consistent with applicable law, indemnify members of
the Administrator from any liability, loss or other financial consequence with
respect to any act or omission relating to his or her conduct in the performance
of his or her duties under the Plan, except in relation to matters as to which
he or she acted fraudulently or in bad faith in the performance of such duties.
19. Notices All Payroll Deduction Authorizations and other communications from a
Participant to the Administrator under, or in connection with, the Plan shall be
deemed to have been filed with the Administrator when actually received in the
form specified by the Administrator at the location, or by the person,
designated by the Administrator for the receipt of such authorizations and
communications. 20. Employment No offer under the Plan shall constitute an offer
of employment, and no acceptance of an offer under the Plan shall constitute an
employment agreement. Any such offer or acceptance shall have no bearing
whatsoever on the employment relationship between any Eligible Employee and
Markel or any subsidiary of Markel, including a Designated Subsidiary. 21.
Payment of Expenses Related to Plan The cost, if any, for the delivery of shares
of Stock to a Participant or commissions upon the sale of Stock shall be paid by
the Participant using such service. Other expenses associated with the Plan, if
any, at the discretion of the Administrator, will be allocated as deemed
appropriate by the Administrator. 22. Optionees Not Stockholders Neither the
granting of an Option to an employee, nor the deductions from his or her pay
shall cause such employee to be a shareholder of the Stock covered by an Option
until such shares of Stock have been purchased by and issued to him or her. 23.
Taxes As a condition of participation in the Plan, a Participant shall make such
arrangements as Markel or the Participating Employer may require for the
satisfaction of any applicable U.S. federal, state, local or foreign tax
withholding, and any other required deductions or payments that may arise in
connection with the grant or exercise of an Option under the Plan or the sale or
disposition of any shares of Stock acquired upon exercise thereof. Markel shall
not be required to issue any shares of Stock under the Plan until such
obligations are satisfied. 24. Compliance with Applicable Law No Options may be
exercised to any extent unless the shares of Stock to be issued upon such
exercise under the Plan are covered by an effective registration statement
pursuant to the Securities Act of 1933, as amended, and the Plan is in material
compliance with all applicable U.S. federal and state, foreign and other
securities, exchange control and other laws applicable to the Plan. 9



--------------------------------------------------------------------------------



 
[markelcorporation2020esp010.jpg]
25. Code Section 409A Options granted under the Non-Qualified Plan Component are
intended to be exempt from the application of Section 409A of the Code under the
short-term deferral exception or compliant with Section 409A of the Code and any
ambiguities will be construed and interpreted in accordance with such intent.
26. Headings, References and Construction The headings to sections in the Plan
have been included for convenience of reference only. Except as otherwise
expressly indicated, all references to sections (section) in the Plan shall be
to sections (section) of the Plan. This Plan shall be interpreted and construed
in accordance with the laws of the Commonwealth of Virginia. * * * * * 10



--------------------------------------------------------------------------------



 
[markelcorporation2020esp011.jpg]
IN WITNESS WHEREOF, Markel Corporation has caused this instrument to be duly
executed in its name and on its behalf as of the date set forth below. MARKEL
CORPORATION By: _/s/ Linda V. Schreiner_ Name: Linda V. Schreiner Title: Senior
Vice President, Strategic Management Date: 15 May 2020 11



--------------------------------------------------------------------------------



 